Citation Nr: 0726608	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  06-14 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder secondary to the service connected varicose veins of 
the right leg  

2.  Entitlement to a rating in excess of 40 percent for 
varicose veins of the right leg.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from September 1962 to October 
1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In June 2007, a videoconference hearing was held at the RO 
that was conducted by the undersigned Veterans Law Judge.

The issue of entitlement to a rating in excess of 40 percent 
for varicose veins of the right leg addressed in the REMAND 
portion of the decision below is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's left knee disorder was not shown during 
service nor was degenerative arthritis of the left knee 
manifested to a compensable degree within one year of 
separation from service.

2.  It is not shown by competent medical evidence that the 
left knee disorder with degenerative arthritis is causally 
related to the service connected varicose veins of the right 
leg or that there is aggravation of a nonservice-connected 
disorder by a service-connected disability.


CONCLUSION OF LAW

A left knee disorder also claimed as being secondary to 
varicose veins of the right leg was not incurred or 
aggravated during service, nor may service incurrence be 
presumed; the left knee disorder is not proximately due to or 
the result of a service connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310 (2006); 71 Fed. Reg. 52744 
(2006)(to be codified at 38 C.F.R. § 3.310).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that his left knee disorder is caused by 
his service-connected varicose veins of the right leg.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

Certain chronic diseases, including degenerative joint 
disease or arthritis may be presumed to have been incurred 
during service if the specified disease becomes disabling to 
a compensable degree within one year of separation from 
active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be granted for a "[d]isability 
which is proximately due to or the result of a service- 
connected disease or injury." 38 C.F.R. § 3.310(a). The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service- 
connected disability. See 71 Fed. Reg. 52744 (2006). The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice- 
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

The veteran's service medical records are entirely absent for 
any complaints, findings, or diagnoses referable to a left 
knee disability or injury.  

A private X-ray report of the left knee dated in September 
2004 shows mild osteoarthritic changes. 

At a VA medical examination in October 2004, it was reported 
that the veteran had persistent left knee pain. It was 
reported that left knee X-rays showed mild degenerative joint 
disease of the left knee. The examiner opined that it was 
unlikely that mild arthritis of the left knee was related to 
(right leg) varicosities since the veteran did not exhibit 
nor had he had a history of a lurching type of gait or a 
situation where he put more pressure on the left extremity. 
Age and mild obesity were indicated as contributors to the 
aging changes in the left knee. The examiner concluded that 
it was unlikely there was any relationship between the 
varicosities and the left knee degenerative joint disease.  

VA and private clinical records through November 2005 reveal 
treatment for the veteran's complaints of pain and swelling 
in the knees, primarily diagnosed as degenerative 
osteoarthritis of the knees.

In June 2007, a videoconference was held at the RO.  The 
veteran testified that over the years he began favoring his 
left leg due right leg pain. The veteran testified that a Dr. 
B. had informed him that favoring his left leg had caused 
deterioration in the leg. It was stated that pertinent 
clinical information would be provided in support of the 
opinion that his left leg was caused by the service connected 
right leg disability. 

Analysis  

Preliminarily, it must be noted that while neither the 
veteran nor his representative have claimed or contended that 
his left knee disability is the result of injury or disease 
sustained during service, the Board is compelled to address 
issues raised by the record itself, and as a result, service 
connection for left knee disability on a direct basis must be 
considered.  

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

The veteran's service medical records are absent for any 
complaints, findings, or diagnoses regarding the left knee. 
Many years after service, in September 2004 to be specific, 
the record reflects that the veteran received treatment for 
left knee symptoms diagnosed as degenerative osteoarthritis 
of the left knee. Based on the forgoing, the Board finds that 
a left knee disability and degenerative osteoarthritis of the 
left knee are not shown during service or to a compensable 
degree within one year after service. While current 
disability of the left knee is shown, there is no evidence of 
in-service incurrence or aggravation of a left knee injury or 
disability, nor is there medical evidence of a nexus between 
in-service left knee disability and current disability. 
Service connection on a direct basis is not warranted for the 
veteran's left knee disorder.

As to secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability. See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The veteran has current left knee disability and he is in 
receipt of service connection for a disability, right leg 
varicose veins. Service connection is also in effect for 
bilateral hearing loss. The veteran meets the first two 
components for a claim based on secondary service connection. 
Id. However, concerning the third necessary component, 
medical evidence of a nexus, the record is devoid of any 
competent medical evidence establishing a relationship 
between the veteran's left knee disability and a service 
connected disability, more specifically varicose veins of the 
right leg. In fact, a VA clinician has specified that it was 
unlikely there was any relationship between the veteran's 
right leg varicosities and the left knee degenerative joint 
disease. Only independent medical evidence may be considered 
to support Board findings. The Board is not free to 
substitute its own judgment for that of an expert. See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991)

The Board is aware of the veteran's belief and his assertions 
and through lay testimony, that he has a left knee disability 
that is related to his service connected right leg varicose 
vein disorder. However, the veteran is a layperson and as 
such he is not competent to testify to a medical diagnosis or 
etiology. His assertions on the matter regarding the etiology 
of his left knee disability are of limited probative value. 
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Further, 
as has been stated, there is no competent medical evidence in 
support of his assertions.    

It is not shown by competent medical evidence that the 
veteran's left knee disorder with degenerative arthritis is 
causally related to the service connected varicose veins of 
the right leg or that there is any aggravation of a 
nonservice-connected disorder by service-connected 
disability. See 71 Fed. Reg. 52744 (2006)(to be codified at 
38 C.F.R. § 3.310); see also Allen, supra. There is no 
medical evidence to the contrary. 

The preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim of service connection for a left 
knee disorder secondary to the service connected varicose 
veins of the right leg. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Assist

The Board finds that the content requirements of duty to 
assist notice have been fully satisfied. See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b). A letter from the RO dated in 
October 2004 provided the veteran with an explanation of the 
type of evidence necessary to substantiate his claim, as well 
as an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his 
behalf. In addition, the aforementioned letter specifically 
informed the veteran that he should submit any additional 
evidence that he had in his possession. The October 2006 
letter and the statement of the case issued in March 2006, 
and the November 2006 supplemental statement of the case 
provided additional notice regarding assignment of ratings 
and effective dates.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

In the October 2004 RO letter the veteran was afforded the 
opportunity to submit evidence, and his claim was 
adjudicated. He has not claimed any prejudice as a result of 
the letter, and the Board finds no reason to believe than any 
prejudice occurred. The Board concludes, therefore, that the 
appeal may be adjudicated without a remand for further 
notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained. The 
veteran's service medical records and post service treatment 
records have been obtained. He presented at a hearing in June 
2007. He has been afforded an examination of his claimed 
disability. The veteran was also afforded additional time at 
his June 2007 personal hearing to obtain additional clinical 
information in support of his claim, yet no additional 
material was forthcoming. The Board does not have notice of 
any additional relevant evidence which is available but has 
not been obtained. For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim. Therefore, no further assistance to the veteran with 
the development of evidence concerning his secondary service 
connection claim is required.  

 
ORDER

Service connection for a left knee disorder secondary to the 
service connected varicose veins of the right leg is denied.  




REMAND

Regarding the claim for a rating in excess of 40 percent for 
varicose veins, review of the record shows that the veteran 
was never furnished with an adequate VA letter outlining the 
applicable law and regulations concerning the VA duty to 
notify and the duty to assist. As such, the veteran should be 
provided with the requisite duty to notify and assist letter 
regarding the aforementioned claim. See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002 & Supp. 2005).

In addition, at the videoconference hearing held in June 
2007, the veteran offered testimony potentially suggesting a 
worsening of his service connected varicose veins of the 
right leg. The last VA medical evaluation of his service 
connected varicose vein disability was in October 2004, 
almost three years ago. It is evident that a current 
disability examination for evaluation of the veteran's 
service connected right varicose vein disorder would be 
helpful. 

Accordingly, the case is REMANDED for the following action:

1. The RO must review the claims file and 
ensure that all notice obligations have 
been satisfied in accordance with 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, and any other applicable legal 
precedent. Such notice should specifically 
apprise the veteran of the evidence and 
information necessary to substantiate his 
claim of a rating in excess of 40 percent 
for varicose veins of the right leg and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information. The 
RO should also specifically request that 
the claimant provide any evidence in 
his/her possession that pertains to the 
claim as explicitly required by 38 C.F.R. 
§ 3.159(b). A record of the notification 
must be incorporated into the claims file.

2.  The veteran should be afforded a VA 
medical examination to determine the 
current severity of his service connected 
varicose veins of the right leg. Any 
appropriate tests and studies are to be 
performed. Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record. If 
the benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto. After they 
are afforded an opportunity to respond, 
the case should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


